DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/20/22.
Claims 1-7 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/11/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 5/20/22 with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 5/20/22 with respect to claims 1-7 has been considered but are not persuasive.

Claim amendments of “the salient portion protruding from an inner surface of the frame body toward the imaging module housed in the internal space, the inner surface forming the internal space” recited in independent claims is rejected using a new primary reference Haraguchi (U.S. Pub. No. 20170059848 A1) because of scope change. Examiner notes that few other limitations of independent claims are also taught by Haraguchi. As such those limitations are remapped using Haraguchi to reduce the number of references required for rejection.

	Applicant argued in page 8 that Jona fails to disclose or suggest the claimed salient portion now recited in claim 1. Examiner disagree on this because there is no specificity of salient portion. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art salient portion of Haraguchi Fig. 3 and Fig. 31 could be placed in Jono Fig. 3 tubular hole with predictable results. Claims are interpreted as different mechanical shaped object filled with different type adhesive. Please see mapping under 103 rejection.
	
	Applicant argued in page 8 that Jona does not disclose the first adhesive agent and the second adhesive agent of claim 1. Examiner disagree on this because Jono [0009] one aspect of a method for manufacturing an optical fiber assembly according to the present invention is a method for manufacturing an optical fiber assembly using a plurality of optical fibers, an alignment member, a first adhesive agent having curability and a second adhesive agent that has, after cured, greater flexibility than the first adhesive agent, the method including: causing the alignment member to hold and align distal ends of the plurality of optical fibers, applying the first adhesive agent to a contact region between the plurality of optical fibers and the alignment member before, after or during the alignment member holds and aligns the distal ends of the plurality of optical fibers, curing the applied first adhesive agent, and bonding the plurality of optical fibers to each other within a predetermined distance from a rear end of the alignment member by the second adhesive agent, wherein the curing is performed after the bonding. [0029] FIG. 4, it is possible to limit the length of cured portion 20a, generated by the inflow of adhesive agent, to a predetermined level or less. Since cured portion 20a is a high-hardness cured portion of the adhesive agent of alignment adhesion part 20, cured portion 20a lacks flexibility and therefore bending this portion may cause damage to optical fibers 11 and 12. First adhesive agent and the second adhesive agent can be configured in any way as explained above and such configuration is not patentable.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1 because these claim(s) are drawn to a functionality comprising unit/module which use a generic placeholder, “unit/module” coupled with functional language “an imaging module configured to form an image of a photographic subject using an optical unit” in claim 1 without reciting sufficient structure to achieve the function. 

However, a review of the specification paragraph [0016] and FIG. 1 shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (U.S. Pub. No. 20170059848 A1), in view of Jono (U.S. Pub. No. 20140093209 A1)

Regarding to claim 1 and 7:

1. Haraguchi teach an endoscope front-end structure comprising: (Haraguchi Fig. 1) 
an imaging module comprising: an optical assembly configured to form an image of a photographic subject, (Haraguchi [0064] FIG. 1, for example, the endoscopic system 13 is configured to include the endoscope 11 serving as a medical flexible endoscope, and the video processor 19 which performs known image processing on a still image or a moving image obtained by imaging the inside of an observation target (for example, a blood vessel of a human body))
an image sensor (Haraguchi [0064] FIG. 1, for example, the endoscopic system 13 is configured to include the endoscope 11 serving as a medical flexible endoscope, and the video processor 19 which performs known image processing on a still image or a moving image obtained by imaging the inside of an observation target (for example, a blood vessel of a human body)) [0074] FIG. 5 illustrates a perspective view of a configuration when the image sensor 33 illustrated in FIG. 4 is viewed from a side opposite to a lens unit 35) configured to generate an image signal of a photographic subject image, (Haraguchi [0064] As illustrated in FIG. 1, for example, the endoscopic system 13 is configured to include the endoscope 11 serving as a medical flexible endoscope, and the video processor 19 which performs known image processing on a still image or a moving image obtained by imaging the inside of an observation target (for example, a blood vessel of a human body)) which is formed by the optical assembly, and (Haraguchi Fig. 2-4 [0076] multiple (three in the illustrated example) lenses L1 to L3 formed of an optical material (for example, glass or a resin) and an iris 51 formed by being interposed between the lens L1 and the lens L2 in a state where all of these are close to each other in a direction of the optical axis are incorporated in the lens support member 39. The iris 51 is disposed in order to adjust the amount of light incident on the lens L2 or a lens 93)
a cable configured to transmit (Haraguchi FIG. 3 [0119] the molded part 65 filling the cover tube 69 has a small-diameter extension portion 71 (refer to FIG. 3) which extends rearward from the rear end of the cover tube 69. The small-diameter extension portion 71 is formed in a columnar shape, and has the four optical fibers 59 embedded therein. The small-diameter extension portion 71 has the transmission cable 31 embedded inside the four optical fibers 59) the image signal; and (Haraguchi [0121] the molded resin 17 is continuously molded across the image sensor 33 and the lens unit 35, thereby contributing to increased fixing strength between the image sensor 33 and the lens unit 35. The mold resin 17 also improves air-tightness (that is, few minor gaps), water-tightness, and light blocking performance of the separation portion 47. Furthermore, the mold resin 17 also improves the light blocking performance when the optical fiber 59 for light guide 57 is embedded therein)
a frame body comprising: (Haraguchi Fig. 11 [0117] the distal portion 15 includes a distal flange portion 63. For example, the distal flange portion 63 can be formed using stainless steel) an opening formed in a lateral face of the frame along an optical axis direction, (Haraguchi Fig. 11 [0117] a fiber holding hole 67 [opening] for holding a distal side of the optical fiber 59 is drilled on the exterior side from the small-diameter portion, in the large-diameter portion of the distal flange portion 63. Four fiber holding holes 67 are disposed at equal intervals in the circumferential direction. The optical fiber 59 whose distal side is inserted into the fiber holding hole 67 is drawn out rearward along the small-diameter portion)
a salient portion, (Haraguchi [0119] the molded part 65 filling the cover tube 69 has a small-diameter extension portion 71 (refer to FIG. 3) which extends rearward from the rear end of the cover tube 69. The small-diameter extension portion 71 is formed in a columnar shape, and has the four optical fibers 59 embedded therein)
the salient portion protruding from an inner surface (Haraguchi Fig. 25, Fig. 31) of the frame body toward the imaging module housed in the internal space, the inner surface forming the internal space, (Haraguchi [0124] the small-diameter extension portion 71 protrudes to a side opposite to the lens unit 35 across the image sensor 33. That is, one transmission cable 31 is arranged around the center of the small-diameter extension portion 71, and the four optical fibers 59 are arranged outside the small-diameter extension portion 71 [salient portion]. Accordingly, compared to the molded part 65 having the image sensor 33 embedded therein, the small-diameter extension portion 71 can easily have a small diameter)
hardened between a resin seal and the salient portion at a position corresponding to the salient portion to cover a surface of the salient portion, (Haraguchi FIG. 11 [0118] the inside of the cover tube 69 is filled with the mold resin 17. [0119] The molded part 65 filling the cover tube 69 has a small-diameter extension portion 71 [salient portion] (refer to FIG. 3) which extends rearward from the rear end of the cover tube 69. The small-diameter extension portion 71 [salient portion] is formed in a columnar shape, and has the four optical fibers 59 embedded therein)
the resin seal being configured to seal a portion spanning from a proximal end of a lateral face of the optical unit to a junction of the cable; and (Haraguchi [0093] in the electric cable 45, a distal end of the bending portion 53 is connected to the conductor connection part 49 by means of soldering. The image sensor 33 and the transmission cable 31 are covered with the mold resin 17. Accordingly, each exterior cover of the conductor connection part 49, the bending portion 53, the electric cable 45, and the transmission cable 31 is embedded in the mold resin 17. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art use the same algorithm for the proximal end with predictable results)

Haraguchi do not explicitly teach a through hole passing through the frame body in the optical axis direction to define an internal space housing the imaging module, and wherein the internal space communicating with an outside of the frame body through the opening, a first adhesive agent and a second adhesive agent different from the first adhesive agent being filled and hardened in the internal space in which the imaging module is housed such that the imaging module is embedded and fixed in the first adhesive agent hardened, and the second adhesive agent hardened, the first adhesive agent being filled and the second adhesive agent being filled and hardened in the internal space other than an area filled with the first adhesive agent.

However Jono teach a through hole passing through the frame body in the optical axis direction to define an internal space housing the imaging module, and (Jono [0023] FIGS. 3A and 3B, alignment member 10 is a micro-capillary member with two through holes 10a provided at the center of a columnar block. The inner diameter of each through hole 10a is set to a diameter equal to the outer diameter of optical fiber 11 or 12 plus a very small clearance. Thus, when two optical fibers 11 and 12 are inserted in the through holes, they are held such that the optical axes thereof are adjusted to predetermined positions)
wherein the internal space communicating with an outside of the frame body through the opening, (Jono [0024] FIG. 2-3, two optical fibers 11 and 12 and alignment member 10 are bonded together at the rear end surface of alignment member 10 and the inner surfaces of through holes 10a with a first adhesive agent. A cured first adhesive agent is alignment adhesion part 20 in FIG. 2. The tip surface of alignment member 10 is polished after curing of the first adhesive agent together with the end surfaces of optical fibers 11 and 12 so that the respective end surfaces become flush with one another)
a first adhesive agent and a second adhesive agent different from the first adhesive agent being filled and hardened in the internal space (Jono [0009] one aspect of a method for manufacturing an optical fiber assembly according to the present invention is a method for manufacturing an optical fiber assembly using a plurality of optical fibers, an alignment member, a first adhesive agent having curability and a second adhesive agent that has, after cured, greater flexibility than the first adhesive agent, the method including: causing the alignment member to hold and align distal ends of the plurality of optical fibers, applying the first adhesive agent to a contact region between the plurality of optical fibers and the alignment member before, after or during the alignment member holds and aligns the distal ends of the plurality of optical fibers, curing the applied first adhesive agent, and bonding the plurality of optical fibers to each other within a predetermined distance from a rear end of the alignment member by the second adhesive agent, wherein the curing is performed after the bonding. [0029] FIG. 4, it is possible to limit the length of cured portion 20a, generated by the inflow of adhesive agent, to a predetermined level or less. Since cured portion 20a is a high-hardness cured portion of the adhesive agent of alignment adhesion part 20, cured portion 20a lacks flexibility and therefore bending this portion may cause damage to optical fibers 11 and 12) in which the imaging module is housed such that the imaging module is embedded (Jono [0030] The optical fiber assembly of the present embodiment is designed to be incorporated into optical probe 100 (FIGS. 6A and 6B) that is inserted through a channel of an endoscope into the human body, and therefore a distal end of the optical fiber assembly needs to be flexibly bendable corresponding to the movement of the tip of the tube of the endoscope) and fixed in the first adhesive agent hardened, (Jono [0009] one aspect of a method for manufacturing an optical fiber assembly according to the present invention is a method for manufacturing an optical fiber assembly using a plurality of optical fibers, an alignment member, a first adhesive agent having curability and a second adhesive agent that has, after cured, greater flexibility than the first adhesive agent, the method including: causing the alignment member to hold and align distal ends of the plurality of optical fibers, applying the first adhesive agent to a contact region between the plurality of optical fibers and the alignment member before, after or during the alignment member holds and aligns the distal ends of the plurality of optical fibers, curing the applied first adhesive agent, and bonding the plurality of optical fibers to each other within a predetermined distance from a rear end of the alignment member by the second adhesive agent, wherein the curing is performed after the bonding. [0029] FIG. 4, it is possible to limit the length of cured portion 20a, generated by the inflow of adhesive agent, to a predetermined level or less. Since cured portion 20a is a high-hardness cured portion of the adhesive agent of alignment adhesion part 20, cured portion 20a lacks flexibility and therefore bending this portion may cause damage to optical fibers 11 and 12)
and the second adhesive agent hardened, the first adhesive agent being filled and (Jono [0009] One aspect of a method for manufacturing an optical fiber assembly according to the present invention is a method for manufacturing an optical fiber assembly using a plurality of optical fibers, an alignment member, a first adhesive agent having curability and a second adhesive agent that has, after cured, greater flexibility than the first adhesive agent, the method including: causing the alignment member to hold and align distal ends of the plurality of optical fibers, applying the first adhesive agent to a contact region between the plurality of optical fibers and the alignment member before, after or during the alignment member holds and aligns the distal ends of the plurality of optical fibers, curing the applied first adhesive agent, and bonding the plurality of optical fibers to each other within a predetermined distance from a rear end of the alignment member by the second adhesive agent, wherein the curing is performed after the bonding. [0029] FIG. 4, it is possible to limit the length of cured portion 20a, generated by the inflow of adhesive agent, to a predetermined level or less. Since cured portion 20a is a high-hardness cured portion of the adhesive agent of alignment adhesion part 20, cured portion 20a lacks flexibility and therefore bending this portion may cause damage to optical fibers 11 and 12)
the second adhesive agent being filled and hardened in the internal space other than an area filled with the first adhesive agent. (Jono [0009] One aspect of a method for manufacturing an optical fiber assembly according to the present invention is a method for manufacturing an optical fiber assembly using a plurality of optical fibers, an alignment member, a first adhesive agent having curability and a second adhesive agent that has, after cured, greater flexibility than the first adhesive agent, the method including: causing the alignment member to hold and align distal ends of the plurality of optical fibers, applying the first adhesive agent to a contact region between the plurality of optical fibers and the alignment member before, after or during the alignment member holds and aligns the distal ends of the plurality of optical fibers, curing the applied first adhesive agent, and bonding the plurality of optical fibers to each other within a predetermined distance from a rear end of the alignment member by the second adhesive agent, wherein the curing is performed after the bonding. [0029] FIG. 4, it is possible to limit the length of cured portion 20a, generated by the inflow of adhesive agent, to a predetermined level or less. Since cured portion 20a is a high-hardness cured portion of the adhesive agent of alignment adhesion part 20, cured portion 20a lacks flexibility and therefore bending this portion may cause damage to optical fibers 11 and 12)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Haraguchi, further incorporating Jono in video/camera technology. One would be motivated to do so, to incorporate a first adhesive agent and a second adhesive agent different from the first adhesive agent being filled and hardened in the internal space in which the imaging module is housed such that the imaging module is embedded and fixed in the first adhesive agent hardened. The functionality will improve efficiency with predictable results as claims interpreted as mechanical connectivity of different shapes and structures with well-known and obvious methods.

Regarding to claim 2:

2. Cancelled.

Regarding to claim 3:

3. Haraguchi teach the endoscope front-end structure according to claim 1, Haraguchi do not explicitly teach wherein the salient portion includes two salient portions that are faced each other.

However Jono teach wherein the salient portion includes two salient portions that are faced each other. (Jono Fig. 3)

Regarding to claim 6:

6. Haraguchi teach the endoscope front-end structure according to claim 1, Haraguchi do not explicitly teach wherein the first adhesive agent is an ultraviolet cure adhesive, and the second adhesive agent is a thermoset adhesive agent.

However Jono teach wherein the first adhesive agent is an ultraviolet cure adhesive, and the second adhesive agent is a thermoset adhesive agent. (Jono [0025] in contrast to ultraviolet-curable adhesive agents, the thermosetting adhesive agents provide an effect that the adhesive agent can be reliably cured even in areas where ultraviolet rays hardly reach, such as the inner surfaces of through holes 10a)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (U.S. Pub. No. 20170059848 A1), in view of Jono (U.S. Pub. No.  20140093209 A1), further in view of Kimura (U.S. Pub. No.  20120197081 A1).

Regarding to claim 4:

4. Haraguchi teach the endoscope front-end structure according to claim 1, Haraguchi do not explicitly teach wherein the second adhesive agent has lower degree of post- hardening hardness than degree of post-hardening hardness of the first adhesive agent.

However Kimura teach wherein the second adhesive agent has lower degree of post- hardening hardness than degree of post-hardening hardness of the first adhesive agent. (Kimura [0019] after being hardened, the hardness of the second resin is preferably lower than the hardness of the first resin. In addition, the hardness of the second resin and the third resin are preferably almost equal and is lower than the hardness of the first resin. [0021] After being hardened, it is preferable that the hardness of the first resin, the second resin and the third resin are equally high, and the hardness of the fourth resin is lower than the hardness of the first resin, the second resin and the third resin. [0023] After being hardened, it is preferable that the hardness of the second resin is lower than the hardness of the first resin, and the hardness of the third resin and the fourth resin are almost equal to the hardness of the first resin)

The motivation for combining Haraguchi and Jono as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Haraguchi, further incorporating Jono and Kimura in video/camera technology. One would be motivated to do so, to incorporate the second adhesive agent has lower degree of post- hardening hardness than degree of post-hardening hardness of the first adhesive agent. The functionality will improve user experience.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (U.S. Pub. No. 20170059848 A1), in view of Jono (U.S. Pub. No.  20140093209 A1), further in view of Wataya (U.S. Pub. No. 20160157705 A1).

Regarding to claim 5:

5. Haraguchi teach the endoscope front-end structure according to claim 1, Haraguchi do not explicitly teach wherein the first adhesive agent has a higher degree of pre-hardening viscosity than degree of pre-hardening viscosity of the second adhesive agent.

However Wataya teach wherein the first adhesive agent has a higher degree of pre-hardening viscosity than degree of pre-hardening viscosity of the second adhesive agent. (Wataya [0064] the first adhesive 4a has the viscosity before hardening higher than the viscosity before hardening of the second adhesive 4b. The first adhesive 4a is thicker than the second adhesive 4b and occupies most of thickness of the bonding section 4)

The motivation for combining Haraguchi and Jono as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Haraguchi, further incorporating Jono and Wataya in video/camera technology. One would be motivated to do so, to incorporate the first adhesive agent has a higher degree of pre-hardening viscosity than degree of pre-hardening viscosity of the second adhesive agent. The functionality will improve flexibility of production.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482